Justice HEARN.
Respectfully, I dissent. While I agree with much of the majority’s analysis, particularly its conclusions that the ALC erred and that a municipality may not circumvent the Act, I disagree with its penultimate decision that the City circumvented the Act. Because I believe the majority employs the wrong standard in making that determination, I would reverse and remand for additional evidence and a new determination by the ALC under what I believe to be the correct standard.
First, I concur with the majority’s implied holding that the ALC erred in concluding the Act, specifically section 6-4-10(1), explicitly exempts a municipality’s general funds from the Act’s requirements. The Act does clearly exempt the first $25,000 of A-Tax revenue and 5% of the balance of the revenue from the Act’s requirements and TERC’s oversight. See S.C.Code Ann. §§ 6-4-10(1) & (2) (2004). However, the Act contains no such exemption for the 65% Funds at issue here. Rather, the Act sets forth a detailed procedure that must be followed for the disbursement of the 65% Funds. See S.C.Code Ann. § 6^1-10(4) (2004).
I also agree with the majority’s implied holding that a municipality may not do indirectly what it cannot do directly. See City of Rock Hill v. Pub. Serv. Comm'n of S.C., 308 S.C. 175, 178, 417 S.E.2d 562, 564 (1992) (rejecting a municipality’s position because it “would be tantamount to allowing the [municipality] to do indirectly what it could not do directly”). In other words, I agree that a municipality may not transfer the 65% Funds to its general fund and then grant those same funds to outside entities. To permit a municipality to do so would allow it to circumvent the TERC and local advisory committee oversight mandated by the Act.
Finally, I agree with the majority that it is undisputed a municipality or county may spend its general funds as it wishes, free from TERC or local advisory committee oversight. The ALC erroneously concluded the case could be decided on that principle alone. However, as the majority *307makes clear, the real dispute here is whether the City’s challenged grants were made using the City’s general fund or using the 65% Funds. Thus, the issue is whether the City circumvented the Act by transferring the 65% Funds to its general fund and then “re-granting” those funds.
Where I part company with the majority is in its conclusion that “the $302,545 in questioned expenditures are unmistakably traceable and attributable to A-Tax funds, not general funds.” The majority asserts this is an “inescapable conclusion” of the City’s March 14, 2008 memorandum which states that “Council decided to sweep accommodations tax funds to the General Fund to cover tourism-related public services. Subsequent to the decision to utilize accommodations tax funds in the General Fund, council awarded outside grants to several agencies originally requesting accommodations funding.” More precisely, it appears the majority’s holding turns on the use of the word “sweep.” Contrary to the majority, I do not believe there is necessarily anything improper about the City “sweeping” the 65% Funds into its general fund.
The Act provides that the 65% Funds may be spent by a county or municipality with a high concentration of tourism to “provide additional county and municipal services, including, but not limited to, law enforcement, traffic control, public facilities, and highway and street maintenance....” S.C.Code Ann. § 6-4-10(4)(b). However, the Act limits such expenditures of the 65% Funds to those that “promote tourism and enlarge its economic benefits through ... providing those facilities and services which enhance the ability of the county or municipality to attract and provide for tourists.” Id. In other words, rather than granting the 65% Funds to outside entities, a municipality may retain the funds and use them to provide municipal services for tourists or tourism.
Here, the City properly decided to use the 65% Funds for the provision of “tourism-related public services.”7 In order *308to accomplish that, the City presumably must — but certainly may — transfer the 65% Funds into its general fund. The funds belong to the City, and so long as the City expends them in accordance with the Act, their location prior to expenditure is irrelevant in my view. The Act does not set forth any requirement that the 65% Funds used by a municipality for the provision of tourism-related public services be maintained in a separate account. Accordingly, there is nothing improper about the City transferring — or “sweeping” — the 65% Funds into its general fund, and whether the City circumvented the Act cannot be resolved simply by the fact that this transfer took place.
The majority discusses the possibility of reviewing evidence of the City’s bookkeeping and accounting practices, presumably to trace whether the 65% Funds were used for additional municipal services or for the challenged grants, but finds the City failed to present any such evidence. However, I believe the Act does not require us to trace funds in order to determine whether a municipality has circumvented the Act. Quite simply, a dollar is a dollar; money is fungible. For purposes of the Act, it makes no difference whether a dollar with a particular serial number was expended for one purpose as opposed to another. If a municipality transfers the 65% Funds to its general fund for the provision of municipal services, so long as the municipality expends that amount of money for that purpose from its general fund, the Act is satisfied and no circumvention occurred.
Accordingly, I believe the standard for determining whether a municipality circumvented the Act through “re-granting” is whether the municipality actually spent an amount equal to the 65% Funds it transferred to its general fund for the statutorily permissible purpose. For example, here the City would need to establish that it spent the $4,664,951 in 65% Funds it transferred to its general fund as it asserts it did — on' the provision of tourism-related municipal services. If the City failed to spend the full amount of the 65% Funds it allocated to itself for this purpose, the City has granted the 65% Funds without the review of the local advisory committee and thus, has circumvented the Act.
*309The Act supports this interpretation and provides a ready source of evidence for this determination through its requirement of annual reports by municipalities and counties receiving A-Tax funds. Specifically, Section 6-4-25(D)(3) of the South Carolina Code (2004) requires that municipalities and counties receiving A-Tax funds annually submit a report listing how A-Tax funds “are spent.” The Act provides that TERC is to receive a copy of those reports. S.C.Code Ann. § 6-4-35(B)(l)(a) (2004). Furthermore, TERC may request additional information from a municipality or county, and if not satisfied that the municipality or county complied with the Act, it may certify an expenditure as noncompliant. Id.
The ALC correctly held that a municipality may spend its general funds as it sees fit and is not subject to TERC’s oversight in doing so. However, the ALC erroneously presumed that principle resolved the case. Instead, the ALC should have taken the next step and determined whether the City impermissibly circumvented the Act by depositing its 65% Funds in its general fund and then “re-granting” those same funds. Absent this analysis, which I believe to be critical, I cannot agree with the majority’s final conclusion that the record before us clearly reveals that the City circumvented the Act. Because the ALC stopped short of reaching the issue, I would reverse and remand for a new hearing and the presentation of additional evidence in accordance with what I believe is the correct standard.
The majority insists that a remand for a new hearing and the presentation of additional evidence would be inappropriate because it would “afford the City a reprieve from a situation its own conduct induced.” In support, the majority characterizes the record in this case as “limited only by the City’s own actions in refusing to provide additional substantiating information” and asserts the standard advanced by this dissent was “never raised by the City.” (emphasis added) I believe the record undermines the majority’s assertions and establishes that remand is appropriate here.
At the hearing before the ALC; the City advanced the theory that the four grants at issue here were made using general fund monies, whereas the A-Tax monies transferred to the general fund were expended on municipal services. *310The City also attempted to present evidence in support of this theory. Specifically, counsel for the City argued before the ALC:
The State money was spent on the police department.... We took that money and we, under the statute, justifiably paid all of it for additional municipal services.... But our point is, is that all the money that was earmarked for the two percent allocation, all of that money was sent and was reviewed — the applications for that money, all the applications for that money were reviewed by the advisory committee.... They then made those recommendations to the City Council. City Council duly considered those decisions and then made its own decision as to what to do with the money. There’s no dispute that the City has the right to do that. Then the money was allocated under the ordinance to additional services.... Now that’s how that money was spent. We have some additional money that was spent for four outside grants in the amount of $300,000.... And we’re talking about now a 4.6-million-dollar allocation. We’re talking about this $300,000 does not come from that $4.6 million. It comes from other funds within the general fund.... We’re allowed to do our own planning with the allocations from the revenue fund and it it’s — and if we can justifiably say it goes to additional municipal services, then TERC cannot say, “Well, you can’t use anything else in your fund. If you’re going to give away all that money to your additional municipal services, you can’t use anything else in your fund for tourism-related expenditures -without having to meet the requirements of the Act.”
Additionally, counsel for the City attempted to elicit information relevant to the standard proposed by this dissent from Mike Shelton, budget director for the City. Counsel began to question Shelton about municipal services provided by the City and the amounts expended for those services. TERC objected on the grounds of relevancy. Counsel for the City argued that his line of questioning was relevant in part to show the court “that all of the money — that the two percent was spent on additional municipal services.” The court sustained the objection. Counsel for the City then asked Shelton “[I]s there any question in your mind the general funds were *311spent on these four grants?” Again, TERC objected on grounds of relevancy, and the court sustained the objection.
The City also advanced this argument on appeal. In addition to arguing a stronger position that the evidence before the ALC clearly established that the A-Tax funds were spent on municipal services, the City also argued more broadly that simply placing the A-Tax monies in the City’s general fund did not establish a violation of the Act. The City argued the determinative issue was what the A-Tax monies were spent on, not where the monies were held before being spent. Specifically, the City argued in its brief before this Court:
Instead of refuting the testimony of Mike Shelton, TERC focused on a single line lifted out of context from an e-mail by a City employee from Mr. Shelton’s office. The line upon which TERC’s [sic] hangs its claim is: “Council decided to sweep accommodations tax funds to the General Fund to cover tourism related public services.” ... TERC’s interpretation of “General Fund” as used by the employee in the e-mail is mistaken. Sweeping accommodations tax funds into the City’s General Fund does not mean that the A-Tax special fund lost its identity in the City’s accounting procedures. As stated, those funds were properly used and accounted for to cover tourism related public services as indicated by the e-mail.
(emphasis added). Accordingly, I believe on appeal the City continued to assert, and thus preserved, the arguments it made before the ALC.
Therefore, the City both advanced the theory I propose herein and attempted to present evidence in support of that theory. The ALC erroneously rejected the City’s attempts and as the prevailing party, the City had no obligation to seek reconsideration of the ALC’s erroneous ruling. I'On, L.L.C. v. Town of Mt. Pleasant, 338 S.C. 406, 419, 526 S.E.2d 716, 723 (2000). Accordingly, I believe the majority is incorrect in suggesting that the City is responsible for the insufficiency of the record and that a remand and the taking of additional evidence is an inappropriate result.
In conclusion, I believe the ALC erred in several respects and a remand is required. As the majority holds, the ALC erred in finding the City did not violate the Act because it *312made the grants from its general funds. I believe the ALC further erred in not permitting the admission of evidence to show that the A-Tax funds were properly expended on municipal services and therefore, the City complied with the Act. Accordingly, I would reverse and remand for a new hearing and the presentation of additional evidence.
BEATTY, J., concurs.

. While the propriety of the City’s usage of the 65% Funds for the provision of municipal services was the subject of separate litigation, that case did not resolve the issue, see Tourism Expenditure Review Comm. v. City of Myrtle Beach, 403 S.C. 76, 742 S.E.2d 371 (2013), and that issue was not raised in this case. Rather, in this case, the parties agreed that the ALC must presume that the City’s use of the 65% Funds for additional municipal services was proper under the Act.